              Case 2:07-cv-00507-APG-VCF Document 91 Filed 02/23/21 Page 1 of 1




1

2

3

4

5

6
                                   UNITED STATES DISTRICT COURT
7
                                          DISTRICT OF NEVADA
8
                                                     ***
9
      Michael Damon Rippo,                                Case No. 2:07-cv-00507-APG-VCF
10
                                            Petitioner,
11             v.                                                           ORDER
12
      William Gittere, et al.,
13
                                         Respondents.
14

15

16            In this capital habeas corpus proceeding, petitioner Michael Rippo has filed a notice of
17   voluntary dismissal under Fed. R. Civ. P. 41(a)(1)(A)(i). ECF No. 90. Respondents have not
18   filed an answer or a motion for summary judgment, so the notice must be given effect. See Am.
19   Soccer Co. v. Score First Enterprises, a Div. of Kevlar Indus., 187 F.3d 1108, 1112 (9th Cir.
20   1999).
21            I THEREFORE ORDER this case dismissed without prejudice.
22            DATED THIS 23rd day of February, 2021.
23

24
                                                            ANDREW P. GORDON
25                                                          UNITED STATES DISTRICT JUDGE
26

27

28
